Citation Nr: 1016069	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-42 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1957 to March 1961.  This matter is before the 
Board of Veteran's Appeals (Board) on appeal from a December 
2003 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran's claims file is now in the jurisdiction of the 
San Diego, California RO.  In November 2007, the case was 
remanded for additional development.


FINDINGS OF FACT

1. The Board's November 2007 remand and December 2007 
correspondence from the Appeals Management Center (AMC) in 
Washington, DC sought further evidence from the Veteran in 
connection with, and essential for a proper determination on, 
his claim of service connection for residuals of a left ankle 
injury; he was advised of the time limit for response, and of 
the consequences of a failure to respond.

2. The Veteran has failed (without giving cause) to respond, 
within a year of the requests, to the requests for further 
evidence pertaining to the matter at hand.


CONCLUSION OF LAW

By not responding within one year to the requests of the 
Board and the AMC for information and evidence deemed 
necessary to make a decision on the merits of his appeal, the 
appellant has abandoned his claim of service connection for 
residuals of a left ankle injury; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. §§ 5107, 7105(d)(5) 
(West 2002); 38 C.F.R. § 3.158 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  April 2003 and May 2007 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter also informed 
the appellant of disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record and he has not alleged that 
notice in this case was less than adequate.

Regarding VA's duty to assist, the RO has obtained (and 
associated with the claims file) the Veteran's service 
treatment records (STRs) and medical statements from Drs. 
M.F. and A.L.  The Veteran was afforded a VA examination in 
October 2009.  As explained below, further pertinent evidence 
appears to be outstanding.  However, such evidence may not be 
secured without the Veteran's cooperation.   VA's assistance 
obligations are met.  

B.	Factual Background, Legal Criteria, and Analysis

In the November 2007 remand, the Board noted that the Veteran 
had submitted statements regarding his left ankle disability 
from his private treating physicians, Dr. M.F. and Dr. A.L., 
and that Dr. M.F. had specifically stated that the Veteran 
had severe left ankle pain secondary to arthritis, secondary 
to service-related injuries, and needed to wear special boots 
with high ankle support with orthotics for the rest of his 
life.  As both physicians' statements suggested that the 
Veteran was, or had been, receiving treatment for a left 
ankle disability, the Board found that such treatment records 
might contain pertinent information, and remanded the instant 
claim so that they could be secured for the record, if 
available.  The RO was instructed to advise the Veteran that 
he must "provide the releases necessary for VA to obtain 
records of all such treatment or evaluation," and to advise 
him of the provisions of 38 C.F.R. § 3.158(a).  

Pursuant to the remand order, in December 2007 
correspondence, the AMC requested that the appellant provide 
additional evidence pertaining to postservice treatment for 
his residuals of a left ankle injury.  The letter 
specifically requested that he complete a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for each non-VA doctor, 
including Drs. M.F. and A.L., who had treated his left ankle 
disability.  [While the Veteran provided VA Form 21-4142s for 
Dr. M.F.'s treatment records in May 2003 and for Dr. A.L.'s 
treatment records in April 2004, they had lapsed.  For this 
reason, the Veteran was asked to provide an updated release 
form.]  The AMC's December 2007 correspondence was mailed to 
the appellant's current address of record; it was not 
returned as undeliverable.  He has not responded.

As noted, the Veteran did not respond to requests for 
information within one year of the December 2007 request, nor 
did he request an extension of time to provide the 
information.  The facts of this case are clear.  The Veteran 
has failed to respond to requests for information deemed 
essential for the proper adjudication of his claim.  Attempts 
to contact him have been made at his known address.  He has 
not provided VA with the sought after information (i.e., 
additional information pertaining to postservice treatment he 
has received in association with his left ankle disability, 
to include those treatment records from Dr. M.F. and Dr. 
A.L.).  He was advised of the consequences of a failure to 
provide the information, but still ignored the request.  The 
governing regulation, 38 C.F.R. § 3.158(a), is unambiguous, 
and mandates that in these circumstances the claim will be 
considered abandoned (and the appeal must therefore be 
dismissed).  Hence, the Board has no recourse but to conclude 
that the veteran has abandoned his claim.  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.

As the Veteran has abandoned his claim of service connection 
for residuals of a left ankle injury, there remains no 
allegation of error of fact or law for appellate 
consideration in the matter.  Under § 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.


ORDER

The appeal to establish service connection for residuals of a 
left ankle injury is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


